Citation Nr: 0839853	
Decision Date: 11/19/08    Archive Date: 11/25/08

DOCKET NO.  05-10 72A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial compensable rating for bony mallet 
deformity of the left long finger with non-united avulsion 
fragment. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel






INTRODUCTION

The veteran had active duty from March 1990 to March 1994.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2004 rating decision.  

In a June 2007 decision, the Board denied the veteran's claim 
for an initial compensable rating for bony mallet deformity 
of the left long finger with non-united avulsion fragment.  
The veteran appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).  In an 
August 2008 Order, the Court vacated the December 2004 Board 
decision, and remanded the case to the Board for further 
proceedings consistent with an August 2008 Joint Motion for 
Remand. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion when it is deemed 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2008).  VA 
last afforded the veteran an examination for his disability 
in November 2004.  On remand, he should be afforded an 
examination to determine the current severity of his 
disability and one which takes into account any additional 
range of motion of the left long finger lost due to pain, 
fatigue, weakness, or lack of endurance following repetitive 
use.  See Francisco v. Brown, 7 Vet. App. 55 (1994); 38 
C.F.R. §§ 4.40, 4.45, 4.59 (2008); DeLuca v. Brown, 8 Vet. 
App. 202, 206 (1995).




Accordingly, the case is REMANDED for the following action:

1.	Schedule the veteran for an examination 
of his service-connected bony mallet 
deformity of the left long finger with 
non-united avulsion fragment to 
determine the current level of severity 
of his disability.  Any indicated 
studies should be performed and the 
examination report should comply with 
all AMIE protocols for rating long 
finger disabilities.    

Application of 38 C.F.R. § 4.40 
regarding functional loss due to pain 
and 38 C.F.R. §§ 4.45 and 4.59 
regarding weakness, fatigability, 
incoordination or pain on movement of a 
joint should be considered.  See DeLuca 
v. Brown, 8 Vet. App. 202, 206 (1995).  
The examiner should be asked to 
determine whether the veteran's left 
long finger disability exhibits 
weakened movement, excess fatigability, 
or incoordination, and if feasible, 
these determinations should be 
expressed in terms of the degree of 
additional range of motion loss or 
ankylosis due to any weakened movement, 
excess fatigability, or incoordination.  
The examiner should also provide an 
opinion as to whether pain could 
significantly limit functional ability 
during flare-ups or when the left long 
finger is used repeatedly over a period 
of time.  This determination should 
also, if feasible, be portrayed in 
terms of the degree of additional range 
of motion loss due to pain on use or 
during flare-ups.  The examiner should 
specify whether the dysfunction caused 
by pain together with exhibited 
limitation of motion equates to or 
nearly approximates limitation of 
motion of the long finger with a gap of 
1 inch (2.5cm.) between the fingertip 
and the proximal transverse crease of 
the palm or extension limited by more 
than 30 degrees.  

2.	Then, after ensuring any other 
necessary development has been 
completed, readjudicate the veteran's 
claim. If action remains adverse to the 
veteran, provide him and his 
representative with a supplemental 
statement of the case and allow an 
appropriate opportunity to respond.  
Thereafter, the case should be returned 
to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




